IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                                  RENDERED: AUGUST 26, 2021
                                                       NOT TO BE PUBLISHED


                 Supreme Court of Kentucky
                                   2019-SC-0579-MR

MICHAEL CRAIG MOODY                                                  APPELLANT


                    ON APPEAL FROM HARDIN CIRCUIT COURT
                       HON. KELLY MARK EASTON, JUDGE
                          INDICTMENT NO. 18-CR-1277
V.


COMMONWEALTH OF KENTUCKY                                               APPELLEE


                     MEMORANDUM OPINION OF THE COURT

                                     AFFIRMING

      This case comes before the Court on appeal as a matter of right1 by

Michael Craig Moody (Appellant), from the judgment and sentence of the

Hardin Circuit Court. After a jury trial, Moody was found guilty of first-degree

robbery and possession of a handgun by a convicted felon. Additionally, the

jury determined that Moody was a persistent felony offender, second degree.

The Circuit Court imposed a concurrent sentence of ten (10) and thirty (30)

years for a total of thirty (30) years, and Moody timely appealed.

      Moody puts forth only two arguments. First, he argues that the trial

court improperly allowed prior bad acts to come before the jury as character




      1
          Ky. Const. § 110(2)(b)
                                         1
evidence, violating KRE2 404(b). Second, he argues that the Commonwealth

improperly defined “reasonable doubt” during the voir dire of the jury in

violation of RCr3 9.56(2).

      For the following reasons, we affirm.

                     I. Factual and Procedural Background

      On October 25, 2018, Moody and his girlfriend, Joey Lynn Smith, visited

the Belk department store in Elizabethtown. Smith entered the store initially by

herself whereupon Alison Backstrom, an employee of Belk, contacted Belk’s

Regional Loss Prevention Officer, Theron Rowe. Backstrom’s call was

predicated upon her recognizing Smith from the week prior.

      On the prior occasion, Backstrom witnessed Smith placing items in her

purse while shopping. No loss prevention officer was on duty, so Backstrom

proceeded to closely follow Smith around the store under the guise of providing

customer service. Eventually, Smith removed the items from her purse and

dropped them on the floor. She made her way to Moody and the two exited the

store together. It was this incident that led to Backstrom recognizing both

Smith and Moody on October 25, 2018.

      During the second visit to the store, it was Rowe who kept a close watch

on Smith although he did not feign an offer of customer service. Instead, Rowe

was content to observe Smith until she attempted to leave with unpaid-for

items. He watched her enter a fitting room with several pieces of clothing and a



      2
          Kentucky Rules of Evidence
      3
          Kentucky Rules of Criminal Procedure
                                        2
luggage carrier. Upon leaving the fitting room, Smith made for the exit. As she

approached the cashier check-out, Rowe identified himself as security and

demanded she stop. She did not. Rowe then grabbed Smith and the two began

to struggle.

      Simultaneously with the events just described, Moody had been waiting

in his van. After some time—Moody says approximately thirty-five minutes—he

entered the store to look for Smith. Rowe saw Moody enter and believed him to

be looking for someone, although it did not occur to him that Moody was

looking for Smith. Unable to find Smith, Moody again went back to his van.

Almost immediately after he left the store is when Smith made her attempt to

leave Belk, initiating the struggle between her and Rowe.

      Moody testified that he heard Smith scream. At this time he was

approximately sixty (60) feet from the store entrance. He went to the van, drove

it closer to the Belk entrance, and there a woman told him the police had been

called. Unswayed, he grabbed Smith’s handgun from the van and proceeded

inside the store to her defense. Moody stated that he was unaware of Rowe’s

position as a Loss Prevention Officer; he did not see or hear him identify

himself as such, and therefore only saw a man in civilian-clothing accosting

Smith. He pointed the gun at Rowe’s head and demanded he release her. Rowe

promptly did so. Moody and Smith then left the store, fled the scene, but were

soon thereafter pulled over and arrested in Elizabethtown.

      At trial, during voir dire, the Commonwealth made a statement to the

jury, which we quote in full:

                                        3
        We talk about, the standard is beyond a reasonable doubt, alright?
        I cannot define that for you, nobody can. The courts have said no.
        Everybody here understands I did not say beyond any doubt,
        correct?

        Okay, I’m going to give you an example, alright? I’m not much of a
        golfer. I used to play a lot before I started doing this job then I
        don’t play so much. I know Ms. Pearl’s husband is quite the golfer.
        Who here knows Tiger Woods? Pretty good golfer, to say the least.
        Me and Tiger show up out at, let’s say – I don’t know what it’s
        called anymore – Three Putts. That’s what I always knew it as at
        the golf course, and we’re going to play nine holes.

        Is it possible that I would win? Possible. Maybe his arm falls off.
        You never know, everything and anything is possible. Is it
        reasonable to believe that I would win? No. No, not at all. You
        understand the difference? What’s reasonable and what’s possible?
        I have to prove this case beyond a reasonable doubt, alright?

There was no objection at the time of this utterance, and voir dire continued as

normal.

        Later during the Commonwealth’s case-in-chief, Backstrom was called to

the stand. She testified to substantially the same events as recounted above, to

wit: that she had seen Moody and Smith a week prior in Belk; that she had

believed Smith to be attempting to steal items in her purse and began to follow

her around under the guise of providing customer service; that Smith removed

the items from her purse and dropped them on the floor; that Smith and Moody

then left the store together; and that on October 25, 2018, she saw Smith enter

the store again, recognized her from the prior incident, and called Theron

Rowe.

        This testimony is of some controversy. It was the focus of a pretrial

motion in limine by Moody, and the merits were argued and considered by the

court the morning of trial prior to seating the jury. Moody’s objection to this
                                          4
testimony was renewed during trial. The motion denied; the objection

overruled; the testimony was heard. Immediately after, the trial court

admonished the jury, which we quote in full:

      You have now heard some evidence which I am required to give
      specific directions on how it can and cannot be used. Your task as
      the jury in this case is to decide what happened at the Belk store
      on October 25, 2018. The law does not allow what is called
      character evidence. If someone did something on a prior date, that
      cannot be used as character evidence to predict what they would
      do on a later date. But sometimes evidence of a prior act can be
      proper evidence to consider for limited reasons. In this case, you
      have now heard evidence about an alleged prior visit to the Belk
      store by the Defendants one week prior to October 25th. You shall
      not consider that evidence for any purpose other than to show, if it
      does, a motive, intent, preparation, a plan or knowledge of the
      Defendants relating to their actions on October 25th.

      After a three-day trial the jury found Moody guilty. He now brings this

appeal arguing chiefly that Backstrom’s testimony of the prior incident at Belk

unduly prejudiced the jury as it was impermissible character evidence of a

prior bad act. This issue was preserved by the pre-trial motion in limine and

contemporaneous objection at trial. He also argues that the Commonwealth

impermissibly defined reasonable doubt during voir dire, thereby committing a

palpable error. He seeks our review on this latter issue, but concedes it is not

preserved.

      In turn, the Commonwealth argues that the testimony of the prior

incident at Belk was not impermissible character evidence used to prove

character or criminal disposition, but rather was permissibly used to show

knowledge and intent; but in any event did not unduly inflame the passions of

the jury. Regarding the voir dire statement, the Commonwealth argues it was

                                        5
not a palpable error, and that the Commonwealth is permitted to define what

reasonable doubt is by way of negation.

                             II. Standard of Review

      We employ two different standards for the separate issues involved in

this appeal. First, regarding the argument of prior bad acts under KRE 404, we

review evidentiary rulings under an abuse of discretion standard. Kerr v.

Commonwealth¸ 400 S.W.3d 250, 261 (Ky. 2013). Thus, we defer to evidentiary

rulings except when “the trial judge's decision was arbitrary, unreasonable,

unfair, or unsupported by sound legal principles.” Commonwealth v. English,

993 S.W.2d 941, 945 (Ky. 1999).

      Second, regarding the argument of defining reasonable doubt, we

undertake palpable error review. “A palpable error which affects the substantial

rights of a party may be considered by … an appellate court on appeal, even

though insufficiently raised or preserved for review, and appropriate relief may

be granted upon a determination that manifest injustice has resulted from the

error.” RCr 10.26. “To find manifest injustice, the reviewing court must

conclude that the error so seriously affected the fairness, integrity, or public

reputation of the proceeding as to be ‘shocking or jurisprudentially intolerable.’”

Conrad v. Commonwealth, 534 S.W.3d 779, 783 (Ky. 2017)

(quoting Martin v. Commonwealth, 207 S.W.3d 1, 4 (Ky. 2006)).

                                   III. Analysis

A. The Evidence of the Prior Bad Act was Permissible to Demonstrate
Moody’s Knowledge



                                         6
      Evidence of other crimes, wrongs, or acts is not admissible to prove
      the character of a person in order to show action in conformity
      therewith. It may, however, be admissible: (1) If offered for some
      other purpose, such as proof of motive, opportunity, intent,
      preparation, plan, knowledge, identity, or absence of mistake or
      accident.

KRE 404(b)(1). Thus, the criminal conduct or prior bad act must be “probative

of an issue independent of character or criminal predisposition, and only if its

probative value on that issue outweighs the unfair prejudice with respect to

character,” will it be admissible. Billings v. Commonwealth, 843 S.W.2d 890,

892 (Ky. 1992). But the exclusionary nature of this rule demands that it be

strictly construed, with trial courts applying the “rule cautiously, with an eye

towards eliminating evidence which is relevant only as proof of an accused's

propensity to commit a certain type of crime.” Bell v. Commonwealth, 875

S.W.2d 882, 889 (Ky. 1994). And though our review is one for abuse of

discretion, we have nonetheless developed a three-part inquiry to determine

whether an abuse has in fact occurred, looking to the proffered evidence’s

relevance, probativeness, and prejudice. Id.

      The first inquiry simply asks if the prior bad act was relevant to any

other factor other than character or criminal disposition. “In reviewing

relevance, courts must determine that the ‘other bad acts’ evidence is offered to

prove material facts that are actually in dispute.” Leach v. Commonwealth, 571

S.W.3d 550, 554 (Ky. 2019). KRE 404(b) gives a non-comprehensive list of

material factors that might be assessed, and in this case the relevance inquiry

looks to whether the prior bad act goes to demonstrate knowledge and intent.



                                        7
      At trial, a crucial fact for Moody was whether he knew Smith was

entering the Belk store to shoplift or if he thought she was innocently

shopping. An element of robbery in the first-degree is that one be armed with,

or use, or threaten the use of, a deadly weapon or instrument with “intent to

accomplish the theft . . .” KRS 515.020(1). Since, perforce, one must have

knowledge of a crime if they intend to accomplish it, not only was knowledge

and intent an element the Commonwealth had to prove, but lack thereof

became a cornerstone of Moody’s defense.

      Moody said he had not been with Smith on the prior bad act that

Backstrom testified about. He also said he did not know she had been

shoplifting on October 25th until they were in the van and fleeing the scene.

Instead, his testimony was that he saw Smith struggling with Rowe, and as far

as he was concerned it was an unidentified man assaulting his girlfriend and

he was acting in her defense when he pulled the gun on Rowe and demanded

Smith be released. The jury did not accept this account of events.

      Clearly, no dispute exists about Moody’s actions in themselves. He did

draw a handgun on Rowe, aimed it at him, and demanded Smith’s release. The

prior bad act did not make any of these facts more or less material, nor did

they tend to demonstrate Moody’s character or criminal disposition. Rather, it

served to illuminate whether he was acting in legitimate defense of his believed-

to-be-innocent girlfriend or was knowingly attempting to help effectuate her

escape from a crime scene. This was a material fact as it was relevant to prove

Moody’s knowledge. Therefore, the relevance inquiry is satisfied.

                                        8
      The second inquiry is probativeness. “[T]he trial court must determine if

the evidence of the uncharged crime is sufficiently probative of its commission

by the accused to warrant its introduction into evidence. It is sufficiently

probative if the trial judge believes ‘the jury could reasonably infer that the

prior bad acts occurred and that the defendant committed such acts.’” Leach v.

Commonwealth, 571 S.W.3d at 554 (quoting Parker v. Commonwealth, 952

S.W.2d 209, 214 (Ky. 1997)).

      From the dual testimony of Backstrom—that she remembered Moody

and Smith attempting to shoplift a week prior and the details of said incident—

and the testimony of Theron Rowe—that he was called on the day of October

25th by Backstrom because she recognized Smith—the jury could make a

reasonable inference that the prior shoplifting attempt did occur and was

perpetrated by Moody and Smith. There is no basis for this Court to find an

abuse of discretion as concerns the probativeness inquiry.

      Moody, in the Circuit Court below, made much of the fact that

Backstrom had omitted the prior shoplifting incident in her written statement,

and upon that ground insisted that the trial court should disallow her

testimony. But such an argument fails to reckon with the history of the

reasonable inference standard for probativeness. As Professor Lawson

recounts, “in most instances other crimes evidence is mere testimony by one or

more witnesses that the defendant committed the uncharged crime, making it

somewhat harder to believe that the accused committed the uncharged crime

and creating at least some concern about use of the other crime to prove the

                                         9
charged offense.” Robert G. Lawson, The Kentucky Evidence Law Handbook §

2.30[2][c], at 137 (5th ed.). In light of this concern, “courts seem to have

universally recognized the need for some kind of safeguard against the use of

unsubstantial evidence of a defendant’s involvement in ‘other crimes.’” Id. at

138. This led to chaos in the law as various jurisdictions used differing tests,

i.e., preponderance of evidence, substantial evidence, clear and convincing

evidence, etc., to determine whether such other crimes evidence could be

admitted. Id.

      But then the Supreme Court of the United States announced the

reasonable inference standard for federal courts. Huddleston v. United States,

485 U.S. 681 (1988). This Court embraced that same standard in Parker v.

Commonwealth, 952 S.W.2d at 214. Thus, under the reasonable inference

standard, “the trial court neither weighs credibility nor makes a finding that

the [Commonwealth] has proved the conditional fact . . .” Huddleston, 485 U.S.

at 690. If there was a question of Backstrom’s credibility, it was a question

solely for the jury. The trial court acted properly in declining to usurp this

prerogative.

      Finally, the last inquiry is prejudice. A prior bad act is always prejudicial

when it is introduced for an improper purpose or to inflame the passions of the

jury. Leach, 571 S.W.3d at 554. On the other hand, all evidence of this nature

is assumed to be prejudicial; thus, a balancing test is normative and the court

asks “is the tendency of the evidence so strongly to lead the jury into improper

character inferences that that tendency ‘substantially outweighs the evidence's

                                        10
probative value’ with regard to its proper uses?” Jenkins v. Commonwealth, 496

S.W.3d 435, 457 (Ky. 2016) (quoting Bell v. Commonwealth, 875 S.W.2d at

890).

        In this case, the purpose for introducing the prior shoplifting attempt

was not improper but was used to demonstrate knowledge and intent. Neither

did it serve to inflame the jury’s passions. Although there is some similarity in

the two incidents in this case, a reasonable person will understand the

difference in kind between run-of-the-mill shoplifting and armed robbery. The

prior incident did not seek to paint Moody as especially violent or dangerous.

Indeed, it could not have had that effect. We do not believe the modicum of

prejudice stemming from introducing the prior act of inchoate, ordinary

shoplifting inflamed the jury, nor did it substantially outweigh the

probativeness said act had into the knowledge and intent of Moody for the

charged crime of robbery in the first degree.

        Having undertaken the necessary inquiries, we are satisfied that the trial

court properly admitted the evidence of the prior bad act. There was no abuse

of discretion as the evidence was relevant, probative, and that probativeness

was not substantially outweighed by the prejudice all such evidence carries.

        Nonetheless, we emphasize that the trial court admonished the jury as to

the proper consideration it had to give to the evidence, especially noting that

“[i]f someone did something on a prior date, that cannot be used as character

evidence to predict what they would do on a later date.” Instead, the trial court

accurately informed the jury that it “shall not consider that evidence for any

                                         11
purpose other than to show, if it does, a motive, intent, preparation, a plan or

knowledge of the Defendants relating to their actions on October 25th.”

      We have previously stated that “a trial judge must consider whether a

clear instruction limiting the jury's use [of prior bad act evidence] to

its proper purpose is likely to be effective.” Bell, 875 S.W.2d at 890. This is

because “protection against . . . unfair prejudice emanates not from a

requirement of a preliminary finding by the trial court . . .” but from several

other factors, inter alia, a limiting instruction to the jury. Huddleston, 485 U.S.

at 691-92. It is evident that the trial judge believed a limiting instruction was

necessary and effective. We are satisfied that the clear and correct statement of

the trial court, following immediately upon the heels of the testimony in

question, sufficiently ameliorated any undue prejudice the testimony might

have led to. There was no error under KRE 404(b) in admitting the testimony of

Backstrom.

B. The Defining of Reasonable Doubt Did Not Lead to Manifest Injustice

      “Instructions [from the court] should not attempt to define the term

‘reasonable doubt.’” RCr 9.56(2). Extending that rule, we have held that “trial

courts shall prohibit counsel from any definition of ‘reasonable doubt’ at any

point in the trial . . .” Commonwealth v. Callahan, 675 S.W.2d 391, 393 (Ky.

1984). But in so doing, we have “rejected the notion that any

such error in defining reasonable doubt was per se prejudicial and not subject

to harmless error analysis.” Cuzick v. Commonwealth, 276 S.W.3d 260, 267

(Ky. 2009). See also Johnson v. Commonwealth, 184 S.W.3d 544, 551 (Ky.

                                         12
2005) (noting that “[w]e have applied harmless error on this precise issue, even

in capital murder cases, each time affirming a conviction and sentence of

death.”). Finally, we have rejected the proposition that defining reasonable

doubt constitutes an error of constitutional magnitude or rises to palpable

error. Commonwealth v. Goforth, 692 S.W.3d 803, 805 (Ky. 1985).

      Nevertheless, we have held that where “the attorney for the

Commonwealth engaged at length in a discussion of reasonable doubt,” and

“us[ed] himself as a hypothetical witness to an accident and suggested to the

prospective juror that his hypothetical testimony would satisfy the ‘reasonable

doubt’ standard, but might not eliminate any possibility of doubt,” and

“explained that there was a significant distinction between being convinced

beyond a reasonable doubt and being convinced beyond all or a shadow of a

doubt,” then there was reversible error. Marsch v. Commonwealth, 743 S.W.2d

830, 832 (Ky. 1987).

      Moody understandably analogizes his case to that of Marsch. And indeed,

there are similarities. There is the giving of a hypothetical and a somewhat

lengthy exposition, although the colloquy in the case sub judice was only

approximately 1 minute and 30 seconds long. But that is where the similarities

cease. The Commonwealth has sought to distinguish the case based on the

hypotheticals offered here and in Marsch but that is unnecessary. An inept

attempt to demonstrate the difference between “beyond reasonable doubt” and

“beyond any doubt,” using an absurd hypothetical involving Tiger Woods at

putt-putt golf, does not strike this Court as an error that is “shocking or

                                        13
jurisprudentially intolerable.” Conrad, 534 S.W.3d at 783. We are persuaded,

and continue to hold, that this error is not one that is a manifest injustice.

Goforth, 692 S.W.3d at 805.

      What is crucial here is not the colloquy itself or in what manner it was

conducted; it is the standard of review. We have twice before ruled that even in

Capital cases, an unpreserved error on improperly defining reasonable doubt is

not a sufficient ground to find that absent the error the defendant might not

have been found guilty or had the death penalty imposed. Caudill v.

Commonwealth, 120 S.W.3d 635, 675-76 (Ky. 2003); Sanders v.

Commonwealth, 801 S.W.2d 665, 671 (Ky. 1990). Even Justice Leibson found

the distinction between differing standards of review compelling. Johnson, 184

S.W.3d at 555 (Leibson, J., dissenting). In this case, the Commonwealth’s

attorney may well have made a poor attempt at apophasis, but it was not

palpable error. Finding no palpable error, we decline to address whether an

attempt to define reasonable doubt by stating what it is not, i.e., by negation, is

allowable under RCr 9.56 and current caselaw.

                                 IV. CONCLUSION

      For the foregoing reasons, we conclude that the trial court did not abuse

its discretion in admitting the prior bad act testimony under KRE 404(b) nor

was there palpable error in the Commonwealth’s attempt at defining reasonable

doubt. Moody’s conviction is affirmed.

      All sitting. All concur.




                                         14
COUNSEL FOR APPELLANT:

Erin Hoffman Young
Assistant Public Advocate



COUNSEL FOR APPELLEE:

Daniel Cameron
Attorney General of Kentucky

Robert Baldridge
Assistant Attorney General




                               15